Citation Nr: 0637002	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  06-06 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  Pursuant to an October 2006 motion and the Board's 
granting thereof in November 2006, this case has been 
advanced on the Board's docket under 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in July 2005, prior to the 
initial decision on the claim in September 2005.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice have also been satisfied in this case.  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate the claim of service connection.  Specifically, 
the July 2005 letter contained an enclosure entitled: "What 
the Evidence Must Show."  This document stated that the 
evidence must show three things:  

1.  You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2.  You have a current physical or mental disability shown by 
medical evidence.

3.  There is a relationship between your disability and an 
injury, disease, or event in military service.  Medical 
records or medical opinions are required to establish this 
relationship.  However, under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there is no specific evidence proving this 
in your particular claim.  The cause of a disability is 
presumed for the following veterans who have certain 
diseases.  [list omitted].  

The VCAA letter described the information and evidence that 
VA would seek to provide including medical records; 
employment records; and relevant records from other federal 
agencies, including records from the military, VA Medical 
Centers, or the Social Security Administration.  VA also 
sought to provide relevant records not held by a federal 
agency, such as records from state or local governments, 
private doctors and hospitals, and current or former 
employers.  The letter stated that VA will provide a medical 
examination or medical opinion if determined necessary to 
decide the claim.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  Specifically, the RO 
noted that VA needed evidence showing that his condition of 
bilateral hearing loss existed from military service.  The 
letter noted that the following evidence would help VA in 
making a decision: dates of medical treatment during service, 
statements from persons who knew the veteran during service 
who know of any disability he had while on active duty, 
records and statements from service medical personnel, 
employment physical examinations, medical evidence of 
treatment since military service, pharmacy prescription 
records, and insurance examination records.  In particular, 
the veteran was requested to supply a recent medical report 
showing findings, diagnosis, and treatment for bilateral 
hearing loss.

Finally, the "fourth element" was also satisfied.  The RO 
requested the veteran to send any information to VA that he 
had in his possession.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss.  In a letter dated in September 2006, the 
veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  Therefore, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In any event, any defects (as to 
substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted. 

The duty to assist the veteran has also been satisfied.  All 
available service medical records as well as all VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran underwent audiological evaluations in October 2004, 
January 2005, February 2005, and March 2005.  

The Board notes that neither private nor VA medical personnel 
provided a medical opinion as to whether the veteran's 
current hearing loss is related to service.  
The Board notes that VA regulations provide that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
subsection (B) was not met.  The service medical records do 
not show hearing loss in service, there are no indications of 
combat service, and the first medical diagnosis of hearing 
loss was 47 years after the veteran's separation from 
service.  Therefore, no competent evidence has been submitted 
to indicate that the veteran's hearing loss is associated 
with an established event (to include noise exposure), 
injury, or disease in service or during the presumptive 
period.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case. 

BACKGROUND

The veteran seeks service connection for bilateral hearing 
loss.  He contends in his February 2005 Application for 
Compensation and/or Pension that his hearing loss began in 
1987.  The veteran stated that hazardous noise exposure from 
the firing of heavy naval weapons during training exercises 
resulted in his present hearing loss.  He noted that over the 
years the severity of his hearing loss condition has 
increased to a level where he has difficult hearing and 
understanding normal speech conversation.  

The veteran's Notice of Separation reflects that his highest 
rating held was Pharmacist Mate.  He did not receive any 
decorations which are indicative of combat.

The veteran's service medical records are absent for 
complaints, diagnoses, or treatment of a hearing loss 
disability.  His ears were listed as normal at service 
entrance in December 1943 and normal without disease or 
defect on service separation in May 1946.  Specifically, on 
entrance physical examination, he received a hearing score of 
15/15 in both ears.  At separation from service, he had 
whispered and spoken voice, and binaural scores of 15/15 in 
both ears.  (The service medical records do not contain 
specific audiometric findings in graphical form.)

In a May 1993 Diagnostic Audiological Evaluation report, an 
audiologist at a private hospital's speech and hearing center 
reported that the veteran had mild to severe sensorineural 
hearing loss bilaterally, with hearing loss more pronounced 
in the left ear.  In the history section of the report, the 
veteran stated to the audiologist that he did not feel he was 
having excessive difficulty hearing, but that those around 
him felt he has difficulty hearing.  In particular, his wife 
indicated that the television was loud, people must face him 
in order for him to hear, and she felt that she was repeating 
things frequently.  The veteran reported a history of noise 
exposure (tractor) as well as a family history of hearing 
loss.  
The veteran was seen at a private speech and hearing center 
in November and December 1997.  The record contains 
audiograms but does not include an interpretation of the 
audiometric readings shown on the graphs for either date.  
The record reflects speech recognition threshold readings.  
However, it is unclear what type of speech audiometry testing 
was done.  For VA purposes, the Maryland CNC Test must be 
used.  38 C.F.R. § 3.385.

In September 2004, the audiology department of a private 
medical center noted in a report that the veteran had mild to 
severe hearing loss in his right ear and moderate to profound 
hearing loss in his left ear.  The record contains an 
audiogram but does not include an interpretation of the 
audiometric readings shown on the graph.

An October 9, 2004, VAMC audiology consultation report noted 
that the veteran had mild sloping to moderately severe high 
frequency sensorineural hearing loss in his right ear and 
moderate sloping to profound mixed loss in his left ear.  He 
was noted to have a conductive component and flat tympanogram 
on the left side consistent with middle ear pathology.  
Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 64 percent in the left ear.  
However, a speech audiometry reading taken that same day but 
recorded on a document entitled audiological evaluation 
revealed speech recognition ability of 92 percent in the 
right ear and of 64 percent in the left ear.  Abnormal 
tympanograms were noted in the remarks section.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
75
80
LEFT
55
70
80
110M
115M

The veteran states in his October 2005 Notice of Disagreement 
(NOD) and again in his Form 9 dated February 2006 that he 
"suffered in silence" and did not complain of hearing loss 
during active duty while serving in the Navy or during the 
years after separation from service.  He notes that he was 
subjected to loud noises in the Navy and asserts that a VA 
doctor suggested he file a claim.  The veteran's 
representative notes in an Informal Hearing Presentation 
dated October 2006, that while the veteran's rating specialty 
was that of a Pharmacist Mate, a sailor on board a ship could 
have served in a number of areas of the ship during battle, 
including near a gun mount.  

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

The Board finds that the veteran has bilateral hearing loss.  
Both the veteran's audiometric and speech recognition scores 
from an October 2004 VAMC audiology consultation report meet 
the VA's criteria for a hearing disability.  38 C.F.R. 
§ 3.385.  As previously noted, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
75
80
LEFT
55
70
80
110M
115M

The Board finds that the veteran has bilateral auditory 
threshold readings of 40 decibels or greater in the 
applicable frequencies.  38 C.F.R. § 3.385.  Specifically, 
the Board notes that the veteran's auditory threshold in his 
right ear is 40 decibels in the 1000 Hertz frequency and his 
auditory threshold in his left ear is 55 decibels in the 500 
Hertz frequency.  The veteran has auditory thresholds of 26 
decibels or greater in both ears in all applicable 
frequencies.  Additionally, his speech recognition was 92 
percent in the right ear and of 64 percent in the left ear.  
However, a speech audiometry reading taken that same day but 
recorded on a document entitled audiological evaluation 
revealed speech recognition ability of 82 percent in the 
right ear and of 64 percent in the left ear.  The Board notes 
that both speech recognition scores of 92 percent and 82 
percent establish hearing loss disability, as does the score 
of 64 percent.  38 C.F.R. § 3.385.

However, in order to establish service connection, there must 
be competent evidence establishing an etiological 
relationship between an injury in service and the current 
disability.  After considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss.  

The veteran's service medical records are negative for any 
complaints, diagnosis, or treatment for hearing loss.  In 
fact, the veteran's May 1946 separation examination found 
normal hearing acuity and his ears had no disease or defects.  
He did not seek treatment for bilateral hearing loss for many 
decades (47 years) following his separation from service.  
Therefore, the Board finds that bilateral hearing loss did 
not manifest during his period of service or within one year 
thereafter.

With regard to the decades long evidentiary gap in this case 
between active service and the earliest complaints of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
It was not until May 1993, 47 years after the veteran left 
service, that the veteran first received a diagnosis of 
bilateral hearing loss.  Thus, the lack of any objective 
medical evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of bilateral hearing 
loss is itself evidence which tends to show that bilateral 
hearing loss did not have its onset in service or for many 
years thereafter.

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In his February 2005 
Application for Compensation and/or Pension, the veteran 
asserted that his hearing loss began in 1987, which was 41 
years after he left service.  The Board notes that the 
veteran reported to a doctor at a private speech and hearing 
center in 1993 when he was first diagnosed with bilateral 
hearing loss that he did not feel that he had excessive 
difficulty hearing but that those around him felt he did.  
Additionally, he reported a history of noise exposure outside 
of the service from tractors.  

The veteran and his representative now contend in an Informal 
Hearing Presentation that traumatic noise exposure from naval 
gunfire during training exercises caused his hearing loss.  
There is, however, no corroborative evidence to support the 
veteran's contentions that his military noise exposure caused 
his current hearing loss.  The veteran has no military 
decorations indicative of combat nor is there any evidence in 
the record indicating he was involved in combat.  The 
veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's statements do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In conclusion, while the medical evidence in this case 
reflects the presence of a hearing loss disability first 
documented in 1993, the competent medical evidence does not 
reveal a nexus to an injury or disease occurring in service.  
The service medical records are absent for any indications of 
hearing loss.  Additionally, the evidence does not support 
service connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  Absent such a nexus, service connection for hearing 
loss may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


